Exhibit 10.2 

 

B. RILEY FINANCIAL, INC.

 

Amended and Restated 2009 Stock Incentive Plan

 

NOTICE OF Restricted Stock Unit AWARD

 

  Participant’s Name and Address:              

 

You (the “Participant”) have been granted an award of Restricted Stock Units
(the “Award”), subject to the terms and conditions of this Notice of Restricted
Stock Unit Award (the “Notice”), the B. Riley Financial, Inc. Amended and
Restated 2009 Stock Incentive Plan, as amended from time to time (the “Plan”)
and the Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as
follows. Unless otherwise provided herein, the terms in this Notice shall have
the same meaning as those defined in the Plan.

 

  Award Number     Date of Award     Vesting Commencement Date     Total Number
of Restricted Stock
Units Awarded (the “Units”)  

 

Vesting Schedule:

 

Subject to the Participant’s Continuous Service and other limitations set forth
in this Notice, the Agreement and the Plan, the Units will “vest” in accordance
with the following schedule (the “Vesting Schedule”):

 

[____________]

 

In the event of the Participant’s change in status from Employee to Consultant
or Director, the determination of whether such change in status results in a
termination of Continuous Service will be determined in accordance with Section
409A of the Code.

 

During any authorized leave of absence, the vesting of the Units as provided in
this schedule shall be suspended (to the extent permitted under Section 409A of
the Code) after the leave of absence exceeds a period of three (3) months. The
Vesting Schedule of the Units shall be extended by the length of the suspension.
Vesting of the Units shall resume upon the Participant’s termination of the
leave of absence and return to service to the Company or an Affiliate; provided,
however, that if the leave of absence exceeds six (6) months, and a return to
service upon expiration of such leave is not guaranteed by statute or contract,
then (a) the Participant’s Continuous Service shall be deemed to terminate on
the first date following such six-month period and (b) the Participant will
forfeit the Units that are unvested on the date of the Participant’s termination
of Continuous Service. An authorized leave of absence shall include sick leave,
military leave, or other bona fide leave of absence (such as temporary
employment by the government).

 

 

 



 

For purposes of this Notice and the Agreement, the term “vest” shall mean, with
respect to any Units, that such Units are no longer subject to forfeiture to the
Company. If the Participant would become vested in a fraction of a Unit, such
Unit shall not vest until the Participant becomes vested in the entire Unit.

 

Vesting shall cease upon the date the Participant terminates Continuous Service
for any reason, including death or Disability. In the event the Participant
terminates Continuous Service for any reason, including death or Disability, any
unvested Units held by the Participant immediately upon such termination of the
Participant’s Continuous Service shall be forfeited and deemed reconveyed to the
Company and the Company shall thereafter be the legal and beneficial owner of
such reconveyed Units and shall have all rights and interest in or related
thereto without further action by the Participant.

 

IN WITNESS WHEREOF, the Company and the Participant have executed this Notice
and agree that the Award is to be governed by the terms and conditions of this
Notice, the Plan, and the Agreement. 

              B. Riley Financial, INC.   a Delaware corporation              
By:                 Name:                 Title:                 Date:  

 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL,
ONLY DURING THE PERIOD OF THE PARTICIPANT’S CONTINUOUS SERVICE OR AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE PARTICIPANT FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE PLAN, SHALL
CONFER UPON THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUATION OF THE
PARTICIPANT’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE PARTICIPANT’S
CONTINUOUS SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE, AND WITH OR WITHOUT
NOTICE. THE PARTICIPANT ACKNOWLEDGES THAT UNLESS THE PARTICIPANT HAS A WRITTEN
EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE PARTICIPANT’S STATUS
IS AT WILL.

 

2

 

 

Participant Acknowledges and Agrees:

 

The Participant acknowledges receipt of a copy of the Plan and the Agreement and
represents that he or she is familiar with the terms and provisions thereof, and
hereby accepts the Award subject to all of the terms and provisions hereof and
thereof. The Participant has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Participant further agrees and acknowledges that
this Award is a non-elective arrangement pursuant to Section 409A of the Code.

 

The Participant further acknowledges that, from time to time, the Company may be
in a “blackout period” and/or subject to applicable federal securities laws that
could subject the Participant to liability for engaging in any transaction
involving the sale of the Company’s Shares. The Participant further acknowledges
and agrees that, prior to the sale of any Shares acquired under this Award, it
is the Participant’s responsibility to determine whether or not such sale of
Shares will subject the Participant to liability under insider trading rules or
other applicable federal securities laws.

 

The Participant understands that the Award is subject to the Participant’s
consent to access this Notice, the Agreement, the Plan and the Plan prospectus
(collectively, the “Plan Documents”) in electronic form on the Company’s
intranet or the website of the Company’s designated brokerage firm, if
applicable. By signing below (or providing an electronic signature by clicking
below) and accepting the grant of the Award, the Participant: (i) consents to
access electronic copies (instead of receiving paper copies) of the Plan
Documents via the Company’s intranet or the website of the Company’s designated
brokerage firm, if applicable; (ii) represents that the Participant has access
to the Company’s intranet or the website of the Company’s designated brokerage
firm, if applicable; (iii) acknowledges receipt of electronic copies, or that
the Participant is already in possession of paper copies, of the Plan Documents;
and (iv) acknowledges that the Participant is familiar with and accepts the
Award subject to the terms and provisions of the Plan Documents.

 

The Company may, in its sole discretion, decide to deliver any Plan Documents by
electronic means or request the Participant’s consent to participate in the Plan
by electronic means. The Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.

 

The Participant hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Committee in accordance with Section 8 of the Agreement. The
Participant further agrees to the venue and jurisdiction selection in accordance
with Section 9 of the Agreement. The Participant further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

 

[Remainder of Page Left Intentionally Blank]

 

3

 



 

Date:             Participant’s Signature               Participant’s Printed
Name               Address               City, State & Zip

 

4

 



 

Award Number: __________________

 

B. RILEY FINANCIAL, INC.

 

Amended and Restated 2009 Stock Incentive Plan

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.         Issuance of Units. B. Riley Financial, Inc., a Delaware corporation
(the “Company”), hereby issues to the Participant (the “Participant”) named in
the Notice of Restricted Stock Unit Award (the “Notice”) an award (the “Award”)
of the Total Number of Restricted Stock Units Awarded set forth in the Notice
(the “Units”), subject to the Notice, this Restricted Stock Unit Agreement (the
“Agreement”) and the terms and provisions of the B. Riley Financial, Inc.
Amended and Restated 2009 Stock Incentive Plan, as amended from time to time
(the “Plan”), which is incorporated herein by reference. Unless otherwise
provided herein, the terms in this Agreement shall have the same meaning as
those defined in the Plan.

 

2.         Transfer Restrictions. The Units may not be transferred in any manner
other than by will or by the laws of descent and distribution.

 

3.         Conversion of Units and Issuance of Shares.

 

(a)        General. Subject to Sections 3(b) and 3(c), one Share shall be
issuable for each Unit subject to the Award (the “Shares”) upon vesting.
Immediately thereafter, or as soon as administratively feasible, the Company
will transfer the appropriate number of Shares to the Participant after
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. Notwithstanding the foregoing,
the relevant number of Shares shall be issued no later than March 15th of the
year following the calendar year in which the Award vests. The Company may
however, in its sole discretion, make a cash payment in lieu of the issuance of
the Shares in an amount equal to the value of one Share multiplied by the number
of Units subject to the Award. Effective upon the consummation of a Change in
Control, the Award shall terminate unless it is assumed in connection with the
Change in Control.

 

(b)        Delay of Conversion. The conversion of the Units into the Shares
under Section 3(a) above, may be delayed in the event the Company reasonably
anticipates that the issuance of the Shares would constitute a violation of
federal securities laws or other Applicable Law. If the conversion of the Units
into the Shares is delayed by the provisions of this Section 3(b), the
conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.

 

 

 



 

(c)        Delay of Issuance of Shares. The Company shall delay the issuance of
any Shares under this Section 3 to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified
employees” of certain publicly-traded companies); in such event, any Shares to
which the Participant would otherwise be entitled during the six (6) month
period following the date of the Participant’s termination of Continuous Service
will be issuable on the first business day following the expiration of such six
(6) month period.

 

4.         Right to Shares. The Participant shall not have any right in, to or
with respect to any of the Shares (including any voting rights or rights with
respect to dividends paid on the Shares) issuable under the Award until the
Award is settled by the issuance of such Shares to the Participant.

 

5.         Taxes.

 

(a)        Tax Liability. The Participant is ultimately liable and responsible
for all Withholding Taxes owed by the Participant in connection with the Award,
regardless of any action the Company or any Affiliate takes with respect to any
Withholding Taxes that arise in connection with the Award. Neither the Company
nor any Affiliate makes any representation or undertaking regarding the
treatment of any tax withholding in connection with any aspect of the Award,
including the grant, vesting, assignment, release or cancellation of the Units,
the delivery of Shares, the subsequent sale of any Shares acquired upon vesting
and the receipt of any dividends or dividend equivalents. The Company does not
commit and is under no obligation to structure the Award to reduce or eliminate
the Participant’s tax liability.

 

(b)        Payment of Withholding Taxes. Prior to any event in connection with
the Award (e.g., vesting) that the Company determines may result in any
Withholding Taxes, the Participant must arrange for the satisfaction of the
minimum amount of such Withholding Taxes in a manner acceptable to the Company.

 

(i)        By Share Withholding. If permissible under Applicable Law and upon
the exercise of the Company’s sole discretion, the Participant authorizes the
Company to withhold from those Shares otherwise issuable to the Participant the
whole number of Shares sufficient to satisfy the minimum applicable Withholding
Taxes. The Participant acknowledges that the withheld Shares may not be
sufficient to satisfy the Participant’s minimum Withholding Taxes. Accordingly,
the Participant agrees to pay to the Company or any Affiliate as soon as
practicable, including through additional payroll withholding, any amount of the
Withholding Taxes that are not satisfied by the withholding of Shares described
above.

 

2

 



 

(ii)       By Sale of Shares. Upon the exercise of the Company’s sole discretion
and unless the Participant determines to satisfy the Withholding Taxes by some
other means in accordance with clause (iii) below, the Participant’s acceptance
of this Award constitutes the Participant’s instruction and authorization to the
Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on the Participant’s behalf a whole number of Shares from those
Shares issuable to the Participant as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum applicable
Withholding Taxes. Such Shares will be sold on the day such Withholding Taxes
arise (e.g., a vesting date) or as soon thereafter as practicable. The
Participant will be responsible for all broker’s fees and other costs of sale,
and the Participant agrees to indemnify and hold the Company harmless from any
losses, costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Participant’s minimum Withholding Taxes, the
Company agrees to pay such excess in cash to the Participant. The Participant
acknowledges that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Participant’s minimum Withholding Taxes.
Accordingly, the Participant agrees to pay to the Company or any Affiliate as
soon as practicable, including through additional payroll withholding, any
amount of the Withholding Taxes that is not satisfied by the sale of Shares
described above.

 

(iii)      By Check, Wire Transfer or Other Means. At any time not less than
five (5) business days (or such fewer number of business days as determined by
the Committee) before any Withholding Taxes arise (e.g., a vesting date), the
Participant may elect to satisfy the Participant’s Tax Withholding Taxes by
delivering to the Company an amount that the Company determines is sufficient to
satisfy the Withholding Taxes by (x) wire transfer to such account as the
Company may direct, (y) delivery of a certified check payable to the Company, or
(z) such other means as specified from time to time by the Committee.

 

Notwithstanding the foregoing, the Company or an Affiliate also may satisfy any
Withholding Taxes by offsetting any amounts (including, but not limited to,
salary, bonus and severance payments) payable to the Participant by the Company
and/or an Affiliate. Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all Withholding Taxes due
in connection with the Award, the Participant agrees to pay the Company the
amount of such deficiency in cash within five (5) days after receiving a written
demand from the Company to do so, whether or not the Participant is an employee
of the Company at that time.

 

6.          Entire Agreement; Governing Law. The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and the Participant. These
agreements are to be construed in accordance with and governed by the internal
laws of the State of Delaware without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of Delaware to the rights and duties of the parties.
Should any provision of the Notice or this Agreement be determined to be illegal
or unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

 

7.          Construction. The captions used in the Notice and this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

 

3

 



 

8.          Administration and Interpretation. Any question or dispute regarding
the administration or interpretation of the Notice, the Plan or this Agreement
shall be submitted by the Participant or by the Company to the Committee. The
resolution of such question or dispute by the Committee shall be final and
binding on all persons.

 

9.          Venue and Jurisdiction. The parties agree that any suit, action, or
proceeding arising out of or relating to the Notice, the Plan or this Agreement
shall be brought exclusively in the United States District Court for the Central
District of California (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a California state court in the County of Los
Angeles) and that the parties shall submit to the jurisdiction of such court.
The parties irrevocably waive, to the fullest extent permitted by law, any
objection the party may have to the laying of venue for any such suit, action or
proceeding brought in such court. If any one or more provisions of this Section
9 shall for any reason be held invalid or unenforceable, it is the specific
intent of the parties that such provisions shall be modified to the minimum
extent necessary to make it or its application valid and enforceable.

 

10.        Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

 

11.       Data Privacy.

 

(a)        The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in the Notice and this Agreement by and among, as
applicable, the Participant’s employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan.

 

(b)        The Participant understands that the Company and the Participant’s
employer may hold certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, social insurance or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan (“Data”).

 

4

 



 

(c)        The Participant understands that Data will be transferred to any
third party assisting the Company with the implementation, administration and
management of the Plan. The Participant understands that the recipients of the
Data may be located in the Participant’s country, or elsewhere, and that the
recipients’ country may have different data privacy laws and protections than
the Participant’s country. The Participant understands that the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative. The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that the Participant may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Participant’s local human
resources representative. The Participant understands, however, that refusal or
withdrawal of consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

 

12.        Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.

 

13.        Amendment and Delay to Meet the Requirements of Section 409A. The
Participant acknowledges that the Company, in the exercise of its sole
discretion and without the consent of the Participant, may amend or modify this
Agreement in any manner and delay the issuance of any Shares issuable pursuant
to this Agreement to the minimum extent necessary to meet the requirements of
Section 409A of the Code as amplified by any Treasury regulations or guidance
from the Internal Revenue Service as the Company deems appropriate or advisable.
In addition, the Company makes no representation that the Award will comply with
Section 409A of the Code and makes no undertaking to prevent Section 409A of the
Code from applying to the Award or to mitigate its effects on any deferrals or
payments made in respect of the Units. The Participant is encouraged to consult
a tax adviser regarding the potential impact of Section 409A of the Code.

 

END OF AGREEMENT

 

5

